Citation Nr: 1629594	
Decision Date: 07/25/16    Archive Date: 08/04/16

DOCKET NO.  14-14 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a low back disorder. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Bosely, Counsel



INTRODUCTION

The Veteran served on active duty from April 1943 to November 1945. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

In February 2016, the Board remanded the issue on appeal to the agency of original jurisdiction (AOJ) for additional development and it now returns for further appellate review.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA electronic claims files, and has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c)  (2015).  38 U.S.C.A. § 7107(a)(2)  (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran when further action is required.


REMAND

Inasmuch as the Board sincerely regrets another remand of this matter, the development directed by the Board in its last remand was not accomplished. Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

Specifically, in the February 2016 remand, the Board directed the AOJ to obtain all outstanding records.  Upon remand, the Veteran's VA treatment records from March 2005 to October 2013 and from February 2014 to February 2016 were obtained.  

However, in a December 2015 Informal Hearing Presentation, the Veteran's representative related the Veteran's statement that "he has been treated at the VA hospital since injury occurred on Beniki Island in 1944."  

Earlier statements from the Veteran tend to confirm earlier treatment at VA.  For instance, a September 1977 statement includes his statement that he had treatment at Allen Park beginning from 1948 and intermittently since then.  Although this statement referenced an unrelated claim, it nonetheless tends to confirm earlier treatment at VA.  

At present, those records have not been obtained nor does the claims file make clear that all necessary attempts to obtain them have been made.   In this regard, as these records have been sufficiently identified, and because there is a reasonable possibility they might substantiate the claim, the AOJ should attempt to obtain all of the Veteran's medical records from any and all VA medical facilities in which he has been treated, and inclusive of all time periods since the Veteran's first enrollment at any VA medical facility after service.  See Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).

In this regard, the Board notes that a March 1977 memorandum indicates that the Veteran's VA medical records may have been transferred to a different VA medical facility (Battle Creek) at some point.  Accordingly, all efforts to obtain these records should end only when it is determined that any further efforts would be futile.  

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA treatment records dated from 1945 to the present.  Efforts to obtain these records may end only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile, such as if the records custodian informs the RO that the requested records do not exist or the custodian does not have them.

2.  If, an only if, those records are obtained and show treatment for the low back, arrange for the relevant information in the Veteran's claims folder to be returned to the examiner who conducted the March 2016 VA examination (or a suitable substitute if such examiner is unavailable), for the purpose of preparing an addendum opinion regarding the claimed back condition.  (The need for an additional in-person examination should be determined by the examiner.)

Accordingly, the examiner is asked to review the pertinent evidence, including the results of the prior examination and the new VA medical records.  Based on this information, the examiner is asked to address the following question: 

With consideration of the post-service treatment records showing treatment for the back, is it at least as likely as not (i.e., at least equally probable) that the disorder had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service? 

In answering this question, please articulate the reasons underpinning all conclusions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how that evidence justifies your opinion.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

3.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




